Title: To George Washington from Job Sumner, 2 January 1781
From: Sumner, Job
To: Washington, George


                        
                            Sir
                            Verplanks Point Jany 2d 1781
                        
                        In Answer to your Excellency’s Letter of the 29 Ult. I can inform, that Congress by an Act of the 14th Ulto
                            were pleased to determin the Point in debate against me, in the Line of the State. that Body who gave may take away I can
                            say nomore only that I still Reprobate the Conduct of the Board, and am with perfect Esteem your Excellency’s Mo. He Obdt
                            servt
                        
                            J. Sumner
                        
                    